Title: To George Washington from the Marquis de Brétigney, 1 January 1779
From: Brétigney, Charles François Sevelinges, marquis de
To: Washington, George


  
    My General.
    Philadelphia [1 January 1779]
  
I have the honor of presenting to Your Excellency the summary of my plan for raising a french Corps.
I submit it intirely to Your Decision, and it is only in consequence of your intire approbation, that I shall permit myself to take any measures on this subject.
I have the most violent desire of serving under your orders, and my only means of repairing the misfortunes which I have suffered—is to be able to merit Your Excellencys Esteem. I am respectfully My General Your Excellencys most obedt hble Servt

  De Bretigny

